Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Gary L. Davis appeals the district court’s order denying his motion for a second sentence reduction under 18 U.S.C. § 3582(c)(2) (2006). We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. United States v. Davis, No. 3:90-cr-00085-MOC-7 (W.D.N.C. July 24, 2012). We dispense with oral argument because the facts and legal contentions are adequately presented *225in the materials before this court and argument would not aid the decisional process.

AFFIRMED.